COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Senior Judges Coleman and Annunziata


LEE (COUNTY OF) SCHOOL BOARD AND
 VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION
                                                                 MEMORANDUM OPINION*
v.     Record No. 1464-05-3                                           PER CURIAM
                                                                    OCTOBER 25, 2005
CAROL JEAN COOMER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Michael F. Blair; Penn, Stuart & Eskridge, on brief), for appellants.

                 (D. Allison Mullins; Lee & Phipps, P.C., on brief), for appellee.


       Lee (County of) School Board and its insurer appeal a decision of the Workers’

Compensation Commission finding that Carol Jean Coomer proved she made reasonable efforts

to market her residual work capacity beginning December 1, 2003. We have reviewed the record

and the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm

for the reasons stated by the commission in its final opinion. See Coomer v. Lee (County of)

School Board et al., VWC File No. 211-75-22 (May 16, 2005). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.